     Case 3:18-cr-00262-K Document 58 Filed 04/30/20    Page 1 of 1 PageID 162



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

UNITED STATES OF AMERICA,               §
                                        §
                                        §
v.                                      §   CIVIL CASE NO. 3:18-CV-262-K
                                        §
ETHEARIUS OKIETH MOORE (01)             §
                                        §
                     Defendant.         §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The Court reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate.

        IT IS THEREFORE ORDERED that Moore’s Motion for Early Release (Doc.

No. 52) is DENIED for failure to exhaust administrative remedies. motion to proceed

in forma pauperis is also DENIED. Further Moore’s Request for Home Confinement

(Doc. No. 56), is also DENIED.

        SO ORDERED.


        Signed April 30th, 2020.


                                            ________________________________
                                            ED KINKEADE
                                            UNITED STATES DISTRICT JUDGE
